                     Case 1:19-cr-00190-JL Document 40 Filed 02/11/21 Page 1 of 3
PROB 12C
(Rev. 8/18)

                             UNITED STATES DISTRICT COURT
                                                        for the
                                             District of New Hampshire                  SEALED DOCUMENT
                  Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Yheresis Millan                                                Case Number: 19-CR-190-01-JL
Name of Sentencing Judicial Officer:    Honorable Joseph N. Laplante
Date of Original Sentence:   07/31/2020
Original Offense: Distributing a Controlled Substance – Crack Cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and
                  841(b)(1)(C)
Original Sentence:    10 months of imprisonment; 3 years of supervised release
Revocation:           N/A
Type of Supervision: Supervised release                 Date Supervision Commenced:       07/31/2020
Assistant U.S. Attorney: Joachim Barth, Esq.                Defense Attorney: Dorothy Graham, Esq.


                                            PETITIONING THE COURT

☒ To issue a warrant
☐ To issue a summons
☐ Other:

The probation officer believes that the offender has violated the following condition(s) of supervision:

     Violation Number        Nature of Noncompliance

              1              Violation of Special Condition: You must participate in a cognitive-behavioral
                             treatment program and follow the rules and regulations of that program. The
                             probation officer will supervise your participation in the program (provider,
                             location, modality, duration, intensity, etc.). Such programs may include group
                             sessions led by a counselor or participation in a program administered by the
                             probation officer. You must pay for the cost of treatment to the extent you are able,
                             as determined by the probation officer. On or about January 5, 2021, and on
                             February 2, 2021, the defendant failed to attend a scheduled cognitive-behavioral
                             treatment session.

                             Evidence in support of this charge includes attendance logs from a contracted
                             cognitive-behavioral treatment provider, which list, that the defendant failed to
                             attend said sessions.

              2              Violation of Special Condition #5: You must not use or possess alcohol or use
                             alcohol to excess. On or about January 18, 2021, in Nashua, NH, the defendant
                             drank alcohol to excess.
                   Case 1:19-cr-00190-JL Document 40 Filed 02/11/21 Page 2 of 3
Yheresis Millan                                     Page 2 of 3                                             2/10/21



                            Evidence in support of this charge includes 1) correspondence and call notes
                            received from members of the Nashua (NH) Police Department, which reflects that
                            the defendant was intoxicated to the degree that he entered the wrong home on
                            January 18, 2021, and caused a police response; and 2) the defendant’s admission to
                            the probation officer on January 20, 2021, that he had drank alcohol to excess on
                            January 17-18, 2021.

              3             Violation of Mandatory Condition #3: You must refrain from any unlawful use
                            of a controlled substance. You must submit to one drug test within 15 days of release
                            from imprisonment and at least two periodic drug tests thereafter, as determined by
                            the Court. On or about January 31, 2021, the defendant unlawfully used a controlled
                            substance—specifically, heroin (or a derivative thereof).

                            Evidence in support of this charge includes the defendant’s admission to the
                            probation officer that he nasally ingested heroin (or a derivative thereof) on January
                            31, 2021.

              4             Violation of Standard Condition #5: You must live at a place approved by the
                            probation officer. If you plan to change where you live or anything about your living
                            arrangement (such as the people you live with), you must notify the probation officer
                            at least 10 days before the change. If notifying the probation officer in advance is
                            not possible due to unanticipated circumstances, you must notify the probation
                            officer within 72 hours of becoming aware of a change or expected change. On or
                            about February 4, 2021, in Nashua, NH, the defendant moved out of his reported
                            address, 62C West Hollis Street, but he did not report where he intended to reside or
                            was residing, nor did he contact the probation officer about any change in residence.

                            Evidence in support of this charge includes the probation officer’s testimony about
                            1) a verbal statement from the defendant’s roommate, Luis Pena, that the defendant
                            had moved out of his residence, and 2) the probation officer’s attempts to locate the
                            defendant at his residence.

              5             Violation of Standard Condition #2: After initially reporting to the probation
                            office, you will received instructions from the Court or the probation officer about
                            how and when you must report to the probation officer, and you must report to the
                            probation officer as instructed. On or about February 5 and February 9, 2021, the
                            defendant failed to report to the probation officer as directed.

                            Evidence in support of this charge includes the probation officer’s testimony that the
                            defendant failed to report to the probation officer by telephone on said dates as
                            previously directed.

U.S. Probation Officer Recommendation:
☒ The term of supervision should be
         ☒ revoked.
         ☐ extended for years, for a total term of years.
                   Case 1:19-cr-00190-JL Document 40 Filed 02/11/21 Page 3 of 3
Yheresis Millan                                       Page 3 of 3                                                  2/10/21



☐ The conditions of supervision should be modified as follows:




                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                                          Respectfully submitted by,

                                                                          /s/ Steven R. Seero
                                                                          Steven R. Seero
                                                                          Special Offender Specialist
                                                                          603-226-7318
                                                                    Date: 02/10/2021


Reviewed & Approved by:

/s/ Christopher H. Pingree
Christopher H. Pingree
Supervisory U.S. Probation Officer
603-226-7315



THE COURT ORDERS:

☐ No action
X The issuance of a warrant. Petition and issuance of the warrant to remain sealed pending arrest.
☐

☐ The issuance of a summons.

☐ Other:




                                                                             _______________________________
                                                                                   Signature of Judicial Officer

                                                                                2/11/2021
                                                                             _______________________________
                                                                                                Date
